DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending and are examined herein. This is the first action on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/914330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘330 application claims a positive electrode material for use in a battery with a positive active material and a first solid electrolyte layer that includes a material like Li3YCl6 as an interface between the positive active material of e.g. cobaltate and the solid electrolyte which can include sulfide-based electrolytes. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (Richards et al. “Interface Stability in Solid-State Batteries.” Chem. Mater. 2016, 28, 266-273) in view of Ose (US 2017/0244097 to Ose et al.).
	Regarding Claims 1-4, 8-15, Richards teaches:
a solid electrolyte material that includes LiYF4 (Fig. 2) for use in high-voltage oxide cathodes, with a stability window of well over 4 V (e.g. p. 266)
	Richards does not explicitly provide an embodiment of a positive electrode active material containing the positive active material and the lithium yttrium tetrafluoride. It was known in the art, however, that decreasing interfacial resistance between lithium metal oxides and the electrolyte was an important problem for improving battery performance, and Ose is an example of a cathode material operating at high voltage comprising e.g. lithium cobaltate, lithium nickel oxide, lithium NMC, etc. (para 0046) known in the art to operate at high voltages close to 4 V. Ose further teaches providing the solid electrolyte with lithium ion conductivity in mixed contact with the active material (paras 0051-0053), to be used in a lithium ion battery with an electrolyte and negative electrode in a conventional battery scheme with a cathode current collector (paras 0068-0088). Ose also teaches that the solid electrolyte layer does not need to use the same solid electrolyte as that used in the cathode layer and can be selected from conventional sulfide-based electrolytes (para 0068). It would have been obvious to use the high voltage electrolytes discussed in Richards as the solid electrolyte material for forming the electrolyte interface in Ose, with the motivation to provide a highly stable electrolyte interface between the lithium metal oxide positive active material and conventional electrolytes. 

Allowable Subject Matter
Claims 5-7 would be allowed if rewritten in proper independent form.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed solid electrolyte material in combination with a cathode active material for use as a positive electrode active material.
US 2019/0379056 to Lin Chen teaches a cathode material with a coating that can include Li3YCl6 (para 0088) but has a priority date of 2019-06-06, after the instant invention
US 2016/0217878 to Nino et al. and e.g. US Patent 7,655,919 to Shah et al. discuss Li3YCl6 in the context of optoelectronic/photovoltaic devices but do not teach the use of Li3YCl6 as a coating for a lithium cathode material, instead using it as a scintillator material 
JP 2006-244734 to Yasumasa et al. teaches a solid electrolyte material including yttrium, indium, and halide (abstract), but does not teach the claimed compounds
Based on the record of prior art, the use of Li3YX6 where X = Br, Cl, or the claimed doped variants, in conjunction with a positive electrode active material as a cathode layer would not have been obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723